Int
      he Un
          it
           edS
             tat
               esC
                 our
                   tofF
                      ede
                        ralC
                           laim
                              s
                        OFF
                          ICE OFSPEC
                                   IAL MASTERS
                                   No
                                    .15-
                                       423V
                               F
                               ied
                                l :January12
                                           ,2017

* * * * * * * * * * * * *                     UNPUBL
                                                   ISHED
DAVIDLIGHTBOURNE,       *
                        *                     Sp
                                               eci
                                                 alM
                                                   ast
                                                     erS
                                                       and
                                                         ers
              P
              eit
               t ion
                   er,  *
                        *                     Join
                                                 tS tipu
                                                       lat
                                                         iononD  amage
                                                                     s;H e
                                                                         pat
                                                                           it
                                                                            isA
v
.                       *                      Vaccine;H e
                                                         pat
                                                           iti
                                                             sBV  acc
                                                                    ine
                                                                      ;
                        *                       Me
                                                 n ingococ
                                                         calV a
                                                              ccine
                                                                  ;T e
                                                                     tanus
                                                                         ,
SECRETARYOFHEALTH       *                     Diphtheria
                                                       ,A ce
                                                           llu
                                                             larPer
                                                                  tuss
                                                                     is(“Tdap
                                                                            ”)
ANDHUMANSERV ICES,      *                     Vaccine.
                        *
              R
              espond
                   ent
                     .  *
* * * * * * * * * * * * *

And
  rewD .Down
           ing
             ,VanCot
                   t &T
                      alaman
                           te
                            ,PLLC
                                ,Phoen
                                     ix,AZ,fo
                                            rPe
                                              tit
                                                ione
                                                   r.
Chr
  is
   tin
     eM .Be
          cer
            ,Uni
               tedS
                  tat
                    esDep
                        artm
                           ento
                              fJu
                                st
                                 ice
                                   ,Washing
                                          ton
                                            ,DC,forRespond
                                                         ent
                                                           .

                                    DEC
                                      ISION1

      OnAp ril27,2015 ,Da v
                          idL igh
                                tbou
                                   rne(“Petit
                                            ion er
                                                 ”)fi
                                                    ledap et
                                                           it
                                                            ionforcomp ensa
                                                                          tion
pur
  suan
     ttoth eN at
               ionalV ac
                       cin eIn
                             juryComp en
                                       s a
                                         tionP rogram.2 42U.S.C.§§300 aa
                                                                       -1to- 34
(2012
    ).P et
         it
          ion e
              rallegedthatasar e
                               sul
                                 toftheH ep a
                                            tit
                                              isAa ndH  epa
                                                          ti
                                                           ti
                                                            sBv  acc
                                                                   ines
admin
    ist
      eredonAug  ust6,2012 ,andtheTet
                                    anus,D iphther
                                                 ia,A cu
                                                       llu
                                                         larPertus
                                                                 sis(“Tdap”
                                                                          ),a nd
Men
  ingoc occa
           lv acc
                in e
                   sa dminist
                            eredon May15,2014 ,h edevelopedseve
                                                              r egast
                                                                    ro-
                                                                      inte
                                                                         st
                                                                          in al
(“G
  I”)dis
       tress
           ,n ervepain,confus
                            ion,fa
                                 tigue
                                     ,disorienta
                                               tion
                                                  ,p are
                                                       sis
                                                         ,trans
                                                              ientpara
                                                                     lys
                                                                       isa ndloss
ofmoto
     rf unc
          tion.S eeStipu
                       lationat¶¶1 -
                                   4,fi
                                      ledJ an.12,2017.


1
 Becausethisd ec
               isionc ontainsareasonede xplana
                                             tionfortheund ers
                                                             ig ne
                                                                 d’sa c
                                                                      tioninthisc as
                                                                                   e,
theundersignedint end
                    stopo   s
                            tthi
                               sd ecis
                                     iononth ew eb
                                                 siteofth eUnitedState
                                                                     sCou  rtofFe d
                                                                                  eral
Cla
  ims,ina ccordancew ithth eE-Gov e
                                  rnm e n
                                        tA  c
                                            tof20 02
                                                   ,c odif
                                                         i e
                                                           da sam endedat44U  .S.C.§
3501note( 2012).A sp rovid edbyV accineRu l
                                          e18 (b)
                                                ,e achp a
                                                        rtyh a
                                                             s14d  ayswithinwh ichto
reques
     tr edac
           tion“ ofanyin fo rma
                              tionfu r
                                     nishedbyth a
                                                tp ar
                                                    ty:(1 )thatisatradesecr e
                                                                            tor
comm erci
        alo rfinancia
                    linsub  st
                             ancea ndispriv
                                          i l
                                            egedorc onfident
                                                           ial
                                                             ;o r(2)tha
                                                                      tin cludes
medi
   calfil
        eso rsimilarfile
                       s,th edisc
                                losureo fwh i
                                            chwou ldc ons
                                                        titu
                                                           teac lear
                                                                   lyunw a rra
                                                                             nted
invas
    iono fpriv a
               cy.”V  accin eRule18(b).
2
 TheN a
      tiona
          lV a
             ccin eIn
                    juryComp ens
                               at
                                ionP rogramisse
                                              tfor
                                                 thinPart2oftheN a
                                                                 tiona
                                                                     l
Chi
  ldhoodV a
          ccin
             eI njuryA c
                       tof1986,Pub .L
                                    .No .99-660
                                              ,100Sta
                                                    t.3755
                                                         ,c odi
                                                              fie
                                                                da samended
                                                                          ,
42U.S.C.§§300aa-1to- 34(2012)(VaccineActorth
                                           eA ct
                                               ).Allc
                                                    ita
                                                      tionsinth
                                                              isdecis
                                                                    ionto
ind
  ividuals
         ect
           ionsofth eV a
                       ccineActareto42U .S.C
                                           .A.§300aa
                                                   .
                                          1
       OnJ anuary12,2017
                       ,thepar
                             tiesfil
                                   edas tipula
                                             tioninwhichth eys ta
                                                                teth a
                                                                     tad eci
                                                                           sion
shouldb ee nteredaward
                     ingc ompen
                              sationtoPetitione
                                              r.R e
                                                  spond en
                                                         td  eniesthatthe
afo
  rem e n
        tione dvacc
                  inescausedPe
                             ti
                              tioner’sin
                                       ju ry
                                           ,ora nyothe
                                                     rinjury.N  ev e
                                                                   rthel
                                                                       ess
                                                                         ,th epa
                                                                               rti
                                                                                 es
agre
   etoth  ejointst
                 ipul
                    at
                     ion,at
                          tach
                             edh eretoasApp  e
                                             ndixA.If indth estipula
                                                                   tionreasonab
                                                                              le
anda doptita sthedecis
                     ionoftheCourtinaw ardingd amages
                                                    ,onth ete rmss e
                                                                   tfo r
                                                                       ththere
                                                                             in.

       Th
        epa
          rt
           iess
              tipu
                 la
                  teth
                     atP
                       et
                        it
                         ion
                           ersh
                              al
                               lre
                                 ceiv
                                    eth
                                      efo
                                        llow
                                           ingc
                                              omp
                                                ens
                                                  at
                                                   ion
                                                     :

            Alumpsumo f$20
                         ,000
                            .00inth efo
                                      rmo fache
                                              ckpayab l
                                                      etop e
                                                           ti
                                                            tione
                                                                r. Th
                                                                    is
            amountrepr
                     esent
                         scomp en
                                sationforal
                                          ldamagestha
                                                    twou ldbeavai
                                                                lab
                                                                  l e
            under42U.S
                     .C.§300aa-
                              15(a)forinju
                                         rie
                                           sal
                                             leged
                                                 lyrelat
                                                       edtoreceip
                                                                tofhis
            cov
              eredin
                   jurie
                       s.

Id
 .at¶8
     .

     Iapp
        roveth
             erequ
                 est
                   edamountfo
                            rP et
                                it
                                 ion
                                   er’
                                     scomp
                                         ens
                                           at
                                            ion
                                              .Ac
                                                cord
                                                   ing
                                                     ly,a
                                                        naw
                                                          ard
shou
   ldb
     em adecons
              is
               ten
                 twithth
                       est
                         ipul
                            ation
                                .

      Inthea
           bse
             nceo
                famo
                   tionfo
                        rre
                          viewf
                              il
                               edpursu
                                     anttoRCFCAppend
                                                   ixB,thec
                                                          ler
                                                            kof
thecou
     rtSHALLENTERJUDGMENTina  ccord
                                  ancewithth
                                           ete
                                             rmso
                                                fthepa
                                                     rti
                                                       es’
         3
st
 ipu
   lat
     ion.

      ITISSOORDERED
                  .

                                     s
                                     /He
                                       rbr
                                         inaD
                                            .S and
                                                 ers
                                     Herb
                                        rinaD
                                            .Sander
                                                  s
                                     Spec
                                        ialMa
                                            ste
                                              r




3
 Pu
  rsua
     nttoV a
           ccin
              eRu l
                  e11 (
                      a),en
                          tryofjudgm
                                   enti
                                      sexp
                                         edi
                                           tedby
                                               thep
                                                  art
                                                    ies
                                                      ’jo
                                                        intf
                                                           il
                                                            ingo
                                                               f
no
 tic
   erenoun
         cingther
                ighttoseekr
                          eview.
                                        2